DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the air tube" in line 1. Claim 9 is dependent on claim 7, which in turn is dependent on claim 1. Neither claim 7 or claim 1 recite “an air tube”. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the lever” in line 2. Claim 12 is dependent on claim 11 which recites “an internal lever”. Therefore, claim 12 must be amended to recited “the internal lever” in line 2.
Claim 17 recites the limitation “the outer section” in lines 2-3. Claim 17 is dependent on claim 1 which does not recite “an outer section.” Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are also rejected under the same grounds for being dependent on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBlanc et al. (“LeBlanc” hereinafter) (US PN 9,918,593).
Regarding claim 1, LeBlanc disclose a handheld spray device (figure 1, the device dispenses soap through a one-way valve but can also spray any liquid or foam mixture depending on the pressure applied on the bulb) comprising a flexible bellow (item 11, figure 1) coupled to a base (item 50, figure 1) to thereby retain liquid therein, the bellow comprising a bulbous section adjacent the base, the bellow narrowing away from the base to terminal section opposite the base (upper extent 13 of top cap 11, figure 1) and having a side notch (item 15, figures 1 and 2) formed at one side of the bellow between the bulbous section and the terminal section and wherein the base comprises a nozzle (item 30, figure 1) therethrough such that when the bellow is squeezed in use, the liquid is forced via the nozzle (column 4, lines 50-55).
Regarding claim 2, LeBlanc discloses that the base comprises an outer section (items 51, 52, figure 1) cooperating with an inner section (item 20, figure 1) to clamp a rim (item 29, figure 2A) of the bellow therebetween.
Regarding claim 3, LeBlanc discloses that the outer section is disengageable from the inner section in use for refilling of the bellow (base 51 and 52 can be disengaged from liner 20, column 6, lines 5-10, figure 1).
Regarding claim 5, LeBlanc discloses that the base is rigid (column 5, lines 17-20).
Regarding claim 17, LeBlanc discloses a device as claimed in claim 1, further comprising a lid (item 52, figure 1) rotatably engaging (through hinge 59, figure 5) the outer section (item 51, figure 1) and wherein the lid defines an aperture (item 54, figure 5) which selectively collocates adjacent the nozzle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc (US PN 9,918,593).
Regarding claims 4 and 6, LeBlanc teaches that the bellow is made of a TPV material and the base is made of a polypropylene material (column 5, lines 8-17) but does not explicitly teach that the bellow comprises silicon and the base comprises ABS.
However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have made the bellow from a silicon material and the base from a polypropylene material because such materials are more improved than the one of the prior art and comprise better flexibility and durability. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (See MPEP § 2144.07).

Allowable Subject Matter
Claims 7, 8, 10, 11, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to squeezable dispenser comprising a liquid storage space, a deformable area, and a nozzle outlet: US PN 4,098,434, US PN 5,114,255, US PN 6,210,064, US PN 6,394,316, US PG PUB 2005/0199651, US PG PUB 2006/0133886, US PN 8,125,400, and US PN 8,517,623.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754